 



Exhibit 10.1
AMENDMENT NUMBER NINE
to the
SECOND AMENDED AND RESTATED SALE AND SERVICING AGREEMENT,
Dated as of March 8, 2005,
among
OPTION ONE OWNER TRUST 2001-2,
OPTION ONE LOAN WAREHOUSE CORPORATION,
OPTION ONE MORTGAGE CORPORATION,
OPTION ONE MORTGAGE CAPITAL CORPORATION
and
WELLS FARGO BANK N.A.
          This AMENDMENT NUMBER NINE (this “Amendment”) is made and is effective
as of this 1st day of August, 2007 (the “Effective Date”), among Option One
Owner Trust 2001-2 (the “Issuer”), Option One Loan Warehouse, LLC (as successor
in interest to Option One Loan Warehouse Corporation (the “Depositor”), Option
One Mortgage Corporation (the “Loan Originator” and the “Servicer”), Option One
Mortgage Capital Corporation (“Capital”) and Wells Fargo Bank N.A., as Indenture
Trustee (the “Indenture Trustee”), to the Second Amended and Restated Sale and
Servicing Agreement, dated as of March 8, 2005, as amended (the “Sale and
Servicing Agreement”), among the Issuer, the Depositor, the Loan Originator, the
Servicer and the Indenture Trustee.
RECITALS
          WHEREAS, the parties hereto desire to amend the Sale and Servicing
Agreement, as more expressly set forth herein.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Sale and
Servicing Agreement.
          SECTION 2. Amendments.
     (a) As of the Effective Date, the definition of “Collateral Percentage” in
Section 1.01 of the Sale and Servicing Agreement is hereby deleted in its
entirety and replaced with the following (with the added language underlined for
emphasis):
          Collateral Percentage: With respect to each Loan and any Business Day,
a percentage determined as follows:

1



--------------------------------------------------------------------------------



 



               (a) with respect to all Loans other than Scratch & Dent Loans,
94%; and
               (b) with respect to all Scratch & Dent Loans, 90%.
     (b) As of the Effective Date, Section 1.01 of the Sale and Servicing
Agreement is herby amended by deleting clause (e) of the definition of
“Financial Covenants” in its entirety.
          SECTION 3. Representations. In order to induce the parties hereto to
execute and deliver this Amendment, each of the Issuer, the Depositor and the
Loan Originator hereby jointly and severally represents to the other parties
hereto and the Noteholders that as of the date hereof, after giving effect to
this Amendment, (a) all of its respective representations and warranties in the
Note Purchase Agreement and the other Basic Documents are true and correct, and
(b) it is otherwise in full compliance with all of the terms and conditions of
the Sale and Servicing Agreement.
          SECTION 4. Limited Effect. Except as expressly amended and modified by
this Amendment, the Sale and Servicing Agreement shall continue in full force
and effect in accordance with its terms. Reference to this Amendment need not be
made in the Sale and Servicing Agreement or any other instrument or document
executed in connection therewith or herewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Sale and
Servicing Agreement, any reference in any of such items to the Sale and
Servicing Agreement being sufficient to refer to the Sale and Servicing
Agreement as amended hereby.
          SECTION 5. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Initial Noteholder all of
the reasonable out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Initial Noteholder, (ii) all reasonable fees and expenses of the
Indenture Trustee and Owner Trustee and their counsel and (iii) all reasonable
fees and expenses of the Custodian and its counsel.
          SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
          SECTION 7. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
          SECTION 8. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2001-2 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made

2



--------------------------------------------------------------------------------



 



and intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.


3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

            OPTION ONE OWNER TRUST 2001-2, as Issuer

By: Wilmington Trust Company, not in its
individual capacity but solely as owner
trustee
      By:   /s/ Mary Kay Pupillo       Name: Mary Kay Pupillo     
Title: Assistant Vice President     

            OPTION ONE LOAN WAREHOUSE
LLC, as Depositor
      By:   /s/ CR Fulton       Name: Charles R. Fulton      Title: Assistant
Secretary     

            OPTION ONE MORTGAGE CORPORATION, as
Loan Originator and Servicer
      By:   /s/ CR Fulton       Name: Charles R. Fulton      Title: Vice
President     

            OPTION ONE MORTGAGE CAPITAL CORPORATION
      By:   /s/ CR Fulton       Name: Charles R. Fulton      Title: Vice
President     

Signature Page to Amendment Nine to the Second Amended and Restated Sale and
Servicing Agreement

4



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK N.A., as Indenture Trustee
      By:         Name:       Title:      

            AGREED AND ACKNOWLEDGED:
BANK OF AMERICA, N.A., as Majority Noteholder
      By:         Name:       Title:      

Signature Page to Amendment Nine to the Second Amended and Restated Sale and
Servicing Agreement

5